                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
TOUSSAINT L’OUVERTURE MINETT, SR.,
                                                               OPINION AND ORDER
                            Plaintiff,
                                                                   19-cv-135-bbc
              v.

STEPHEN KRUTER,

                            Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -

       Pro se plaintiff Toussaint Minett, Sr., who is currently incarcerated at the Dodge

Correctional Institution, is proceeding on a claim that defendant Stephen Kruter violated

his constitutional rights by aiming a flashlight into plaintiff’s eyes at the Rock County jail,

even though defendant knew that plaintiff had a serious eye condition, and refused to get

plaintiff medical attention when he requested it. (I have amended the caption to reflect

defendant’s full name.) On January 6, 2020, defendant filed a motion for summary

judgment. Dkt. #15. On January 29, plaintiff requested an extension of his deadline for

responding to the motion, which the court granted. Dkt. ##22-23. Plaintiff had until

March 20, 2020 to file his response to defendant’s motions but he has failed to do so. His

failure to respond suggests that he may have lost interest in pursuing his case and no longer

intends to prosecute it. Therefore, I will give plaintiff one last opportunity to submit a

substantive response to defendant’s motion for summary judgment. If he fails to do so by

the new deadline, I will dismiss this case with prejudice under Rule 41 of the Federal Rules

of Civil Procedure for plaintiff’s failure to prosecute.



                                               1
                                          ORDER

       IT IS ORDERED that plaintiff Toussaint Minett, Sr. may have until April 3, 2020

to file a response to defendant’s motion for summary judgment. If plaintiff does not respond

by that date, I will dismiss this case with prejudice under Fed. R. Civ. P. 41 for plaintiff’s

failure to prosecute it.

       Entered this 25th day of March, 2020.

                                           BY THE COURT:

                                           /s/
                                           ________________________
                                           BARBARA B. CRABB
                                           District Judge




                                              2
